



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject
    to this section, no person shall publish the name of a young person, or any
    other information related to a young person, if it would identify the young
    person as a young person dealt with under this Act.

111(1)          Subject
    to this section, no person shall publish the name of a child or young person,
    or any other information related to a child or a young person, if it would
    identify the child or young person as having been a victim of, or as having
    appeared as a witness in connection with, an offence committed or alleged to
    have been committed by a young person.

138(1)          Every
    person who contravenes subsection 110(1) (identity of offender not to be
    published), 111(1) (identity of victim or witness not to be published), 118(1)
    (no access to records unless authorized) or 128(3) (disposal of R.C.M.P.
    records) or section 129 (no subsequent disclosure) of this Act, or subsection
    38(1) (identity not to be published), (1.12) (no subsequent disclosure), (1.14)
    (no subsequent disclosure by school) or (1.15) (information to be kept
    separate), 45(2) (destruction of records) or 46(1) (prohibition against disclosure)
    of the
Young Offenders Act
, chapter Y-1 of the Revised Statutes of
    Canada, 1985,

(a) is guilty
    of an indictable offence and liable to imprisonment for a term not exceeding
    two years; or

(b)  is guilty
    of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Y.M., 2015 ONCA 528

DATE: 20150710

DOCKET: C57722

Hoy A.C.J.O., Weiler and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Y.M.

(Protected from
    publication by s. 110 of the
Youth Criminal Justice Act
)

Appellant

Anida L. Chiodo, for the appellant

Hannah Freeman, for the respondent

Heard and released orally: July 7, 2015

On appeal from the finding of guilt entered on April 26,
    2013 by Justice Salvatore Merenda of the Ontario Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The appellant was found guilty of one count each of robbery, weapons
    dangerous and possession of stolen property. He appeals his conviction and raises
    the following grounds of appeal:

·

The trial judge failed to deliver sufficient and meaningful
    reasons;

·

The verdict was unreasonable;

·

The trial judge failed to properly apply the rule against
    multiple convictions.

[2]

The appellant abandoned his sentence appeal.

[3]

We propose to deal with the sufficiency of the reasons and the
    unreasonable verdict issues together.

[4]

Read as a whole, the trial judges reasons explain why he found the
    appellant guilty. Two robberies were committed within 30 minutes of each other
    on the same afternoon and the same group was alleged to have committed both
    robberies. The trial judge rejected the appellants evidence that he was with
    the group that afternoon before and after the second robbery but not during the
    robbery. He further rejected the balance of the appellants evidence in its
    entirety. In our opinion he provided adequate reasons for doing so.

[5]

Contrary to the submissions of the appellants counsel, the trial judge
    placed little or no weight on the eye witness identification evidence in finding
    the appellant guilty. The weight of the trial judges reasons rests on the
    appellants physical and temporal proximity to where the second robbery
    occurred, the appellants flight and concealment when he saw his friend
    arrested, and the evidence of the police officer that he was hiding on a skid
    with the stolen property beneath him.

[6]

It was open to the trial judge to find that the appellant was in
    possession of the stolen items and that the doctrine of recent possession
    applied. The verdict was not unreasonable.

[7]

However, we agree that the trial judge erred in his application of the
Kienapple
principle. In view of
R. v. Loyer
, [1978] 2 SCR 631, the finding of
    guilt on the weapons dangerous charge ought to have been stayed. Similarly
    having regard to
R. v. Coté
, [1975] 1 SCR 303 and the short time after
    the robbery the appellant was found with the stolen property the finding on
    that count ought also to have been stayed.

[8]

Accordingly, the appeal is allowed to the extent that the findings of
    guilt on the weapons dangerous and possession of stolen property shall be
    stayed. The appeal is otherwise dismissed.

Alexandra Hoy A.C.J.O.

K.M.
    Weiler J.A.

M.L.
    Benotto J.A.


